Citation Nr: 9930874	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of laceration of right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
residuals of laceration of the right wrist tendon, evaluated 
with a noncompensable disability rating, and a May 1998 
rating decision that increased the evaluation to 30 percent 
disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The medical evidence shows median neuropathy at the 
wrist, severe functional impairment caused by right carpal 
tunnel syndrome (CTS) and degenerative arthritis of the right 
thumb, and loss of range of motion of the right wrist.  

3.  The medical evidence does not show complete paralysis, 
atrophy of the muscles of the thenar eminence, the index and 
middle fingers more extended than normally, absence of 
flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, index or middle fingers 
remaining extended, trophic disturbances, or muscle spasms of 
the right hand.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent 
for residuals of laceration of the right wrist are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5215 and 38 C.F.R. § 4.124a, Diagnostic Code 8615 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The April 1954 enlistment examination report showed that the 
veteran's upper extremities, spine and other musculoskeletal 
system, skin, and neurological systems were normal.  The 
summary of defects and diagnoses was blank.  The veteran 
denied a medical history of problems except for sinus trouble 
and wearing glasses.  

In September 1956, the veteran lacerated his right wrist, 
volar aspect, on a windowpane.  Physical examination on 
admission to the hospital revealed an "L" shaped laceration 
3 cm above the wrist with complete severance of the tendon of 
the flexor carpi-radialis.  The diagnosis was right wrist 
laceration of the flexor carpi-radialis tendon, no artery or 
nerve involvement (8210).  The next day, the tendon was 
surgically repaired, and the hand was bandaged in flexion.  
The veteran was asymptomatic, and circulation and sensation 
of the hand were good.  He was discharged to duty with the 
recommendation that he return to the orthopedic clinic weekly 
for a follow up examination.  The January 1958 discharge 
examination report noted that the veteran had a 11/2  inch scar 
on the lower right forearm.  

The veteran's October 1994 statement alleged that a friend 
who is a doctor, Jim, told him that problems with his right 
hand had been caused by the injury suffered while on active 
duty in service, but that he would not ask Jim to write a 
report.  In addition, the veteran stated that he was not 
receiving benefits from Social Security.  

The veteran saw T.D., a private physician, in December 1994 
for complaints of right hand pain.  In April 1995, the St. 
Bernardine Radiology Department conducted a bone scan and 
found areas of increased uptake present within the right 
wrist, representing degenerative changes, without evidence of 
osseous neoplastic metastases.  

The veteran's October 1995 notice of disagreement alleged:  
1) his injury had manifested itself into a really 
debilitating physical problem; 2) the injury had progressed 
to the point where he could not unzip his pants, let alone 
button a shirt or write, without massive doses of anti-
inflammatory medications; 3) the pain remained in spite of 
medication and was at times unbearable; 4) the injury 
precluded his pursuit of far more lucrative careers in areas 
that required dexterity of the hands; 5) the injury had 
caused him to give up most leisure activities because, for 
example, he could no longer bait a fishing hook or pick up a 
bowling ball; and 6) the disability had reduced the quality 
of his life.  In addition, his wife had post polio syndrome 
that required frequent manipulation of her back and legs.  
The veteran's injury prevented him from helping with his 
wife's physical therapy and required him to pay someone else 
to perform the therapy.  

The March 1996 appeal alleged that residuals of the right 
wrist had worsened in severity.  The veteran stated that he 
complained of wrist pain at the time of his discharge, but 
the medical corpsman reviewed the wrist and did not refer him 
to the doctor for examination or note his complaint.  He 
further alleged that the orthopedic surgeon at the VA Medical 
Center (VAMC) overlooked his major complaint of extreme pain 
in the hand and wrist.  The stiffness and pain were so great 
that the veteran had to seek assistance in doing the most 
simple things.  His wife had to squeeze the tube of 
toothpaste onto the toothbrush, button his shirt, and assist 
him with the button and zipper on his pants.  He was limited 
in writing, and massive doses of anti-inflammatory 
medications were useless. 

The veteran was seen in May 1996 at the VAMC with complaints 
of hand pain.  He reported that the tendon surgery resolved 
the pain until the 1960's, and the pain had worsened.  The 
right hand grip was strong but had pain with movement of the 
thumb up and down and from side to side.  The pain was worse 
up and down.  The assessment was neurological compromise of 
the right hand and thumb.  

The veteran underwent an electromyograph (EMG) examination in 
June 1996.  The neurologist noted that the veteran had a past 
history of 4-5 years of constant pain in the thumb that 
worsened when he used the hand.  The veteran was still able 
to flex his right hand.  The neurologist's summary stated 
that nerve conduction studies showed low right median 
compound muscle and sensory nerve action potential amplitudes 
with prolonged distal latencies.  The needle exam showed a 
few large motor unit potentials firing in reduced numbers in 
a right thenar muscle.  The neurologist's interpretation was 
that there was electrophysiological evidence for a right 
median neuropathy at the wrist of moderate severity.  

The veteran returned to the VAMC in July 1996 for his 
laboratory results.  At that time, motor examination showed 
5/5, sensory was intact and tender to passive motion.  The 
veteran was referred to the hand clinic and to the 
neurologist.  

The veteran was seen in August 1996 at the neurology clinic.  
The veteran reported that his right hand started bothering 
him in the late 1960s and started getting worse 2 years ago.  
He could not zip his pants or button his shirts because of 
the pain.  Although he did not complain of weakness, the 
veteran reported pain on both sides of the thumb with 
occasional numbness and decreased feeling, at no particular 
time.  The pain does not wake him up at night.  The pain goes 
up the forearm 3-4 inches, and there was no shoulder blade or 
shoulder pain.  The veteran was a salesman who writes during 
the day.  He also had some numbness, but no pain, in the left 
hand.  He had to give up golfing because of the pain in the 
right hand.  Motor examination appeared equal bilaterally but 
there was some collapse of the right side secondary to pain.  
Sensory examination showed decreased pin prick and light 
touch down the radian hand.  Coordination was normal.  The 
veteran had pain on flexion of the thumb proximately on the 
radial aspect of the wrist.  The initial assessment was 
probably tendonitis related to the wire in the wrist but the 
examiner wanted to rule out right radial sensory neuropathy 
and polyneuropathy.  

The veteran was seen in September 1996 for complaints of 
increasing hand pain and for a referral to the hand clinic.  
The veteran was seen in October 1996 with complaints of pain 
in the right thumb for the past 20 years, worse within the 
last 4-5 years.  The veteran stated that the right thumb now 
hurt all the time and had been swollen for several months.  
Writing made his right thumb hurt.  The veteran had 
symmetrical strength of the flexor muscles and of the 
intrinsic hand muscles.  The Phalen's test was negative, and 
the CMC grind test was positive.  X-rays showed DJD of the 
CMC joint of the right thumb.  The nerve condition study 
revealed moderate right median neuropathy.  The impression 
was probable DJD of the right CMC joint or atypical CTS.  The 
veteran was referred for a rheumatology consultation and 
steroid injection.  If the rheumatologist did not think the 
symptoms were all attributable to DJD, then the examiner 
wanted to get a MRI to examine the right median.  

The veteran was seen in November 1996 for constant pain in 
the right thumb.  He reported that the pain started in the 
end of the 1960s and gradually increased until the pain was 
now constant and worsening.  The veteran complained of 
swelling in the thumb.  He could not open jars or grip well 
because of the pain.  He denied numbness and tingling in the 
right hand.  No other joints, other than the thumb joints, 
hurt regularly.  The assessment was degenerative disc disease 
of the 1st CMC joint of the right hand.  

The veteran was seen again in December 1996.  He had a 
history of right thumb pain for years that had progressively 
worsened.  X-rays showed moderate degenerative joint disease 
(DJD) of the 1st CMC joint of the right hand.  The veteran 
had a good range of motion of the thumb.  The impression was 
1st CMC joint arthritis of the right hand.  

In February 1997, the veteran was seen at the rheumatology 
clinic at the VAMC.  He was taking Sulindac but had 
alteration in comfort related to the pain.  The veteran 
noticed great improvement in joint inflammation after 
starting Sulindac but still had residual pain even with less 
swelling and rubor.  The assessment was improved right CMC 
joint arthritis and DJD.  

In August 1997, the veteran was seen at the VAMC with 
complaints of arthritis.  Upon return in September 1997, the 
veteran complained of pain in the right hand.  He was taking 
Sudilac and had an alteration in comfort relating to the 
pain.  The veteran reported that he had pain in the right 
thumb for many years since 1955.  In spite of mild swelling 
on the first metacarpophalangeal joint on the right hand, the 
examiner noted good range of motion.  The assessment was 
traumatic arthritis.  

On March 18, 1998, the veteran underwent a VA joints 
examination.  The examiner noted that the veteran's dominant 
hand was his right hand and that he had not had surgery since 
the 1956 surgery to repair the lacerated tendon.  The veteran 
reported decreased sensation in the right hand since the time 
of the injury.  Over the past 5-10 years, he had increasing 
pain throughout his hand, involving more severely the base of 
the right thumb.  He was currently employed as a salesman and 
had increasing difficulty with his employment secondary to 
significant symptoms when writing.  The pain had been 
increasing over the past several years, and he also 
complained of numbness and tingling in the hands.  The 
decreased sensation was primarily over the palmar aspects of 
the thumb, index, and middle fingers.  The veteran's pain had 
reached the point where he had difficulty with employment 
since the right side was his dominant side.  He complained of 
weakness and fatigability of the right wrist.  

The joints examination of the right wrist revealed decreased 
sensation throughout the median nerve distribution of the 
right hand, including the palmar aspects of the thumb, index 
and middle fingers, and the radial aspect of the fuller ring 
finger.  The veteran had decreased two point discrimination, 
as well as decreased sharp/dull discrimination and decreased 
sensation to light touch.  The veteran also had a positive 
grind test of the right thumb with both palpable crepitus, as 
well as pain  The veteran also had a positive Tinel's sign at 
the wrist, with a negative Phalen's sign at the wrist.  There 
was a positive medial nerve compression test.  Active range 
of motion of the right wrist included 60 degrees flexion, 30 
degrees extension, 15 degrees ulnar and radial deviation.  
There was no significant thenar atrophy noted.  There was a 
5-cm well-healed longitudinal scar over the volar distal 
aspect of the right forearm.  The EMG nerve conduction study 
of the right upper extremity performed in June of 1996 showed 
moderate evidence of median neuropathy at the wrist.  X-rays 
of the right hand showed degenerative changes at the first 
CMC joint.  The diagnosis was degenerative arthritis, first 
CMC joint, right thumb and right CTS.  The examiner stated 
that the veteran had moderate to severe functional impairment 
secondary to the pain and disability caused by the above two 
diagnoses.  

On March 23, 1998, the veteran underwent a peripheral nerves 
examination at the VAMC.  The examiner noted that the 1955 
injury of the severed tendon in the ventral aspect of the 
right wrist had never been reported in conjunction with 
chronic and constant numbness and tingling in the thumb and 
first two fingers, as well as progression of a painful, 
disagreeable sensation.  The veteran recalled over the years 
frequent dropping of objects from the right hand.  An EMG 
done in 1997 found moderately severe median nerve injury in 
the right hand.  The veteran had never had surgery on the 
right wrist other than the initial tendon injury.  The thumb 
and first two fingers hurt a  lot and were intermittently 
numb.  The problem tended to be more prominent with excessive 
writing.  The veteran used Sulindac with variable benefit.  
He felt that there was a slight decreased strength in the 
entire hand.  Sensory evaluation showed decreased pain 
response in the median distribution of the right hand 
compared to other areas, and the forearms were intact and 
symmetrical.  Motor examination showed that there was 
symmetrical bulk and tone, strength appeared to be intact 
bilaterally both proximally and distally.  Intrinsic 
musculature of the hands was symmetrical.  The examiner 
stated that the veteran had historical information and 
sensory descriptions compatible with injury to the right 
median nerve and chronic intermittent pain present for a 
number of years.  The specific mechanism of injury could not 
be defined.  Electro-diagnostic data showed median 
neuropathy.  The impression was median neuropathy of the 
right wrist.  

The following day, on March 24, 1998, the veteran returned to 
the VAMC with complaints of worsening arthritis.  His right 
wrist and arm had a feeling of loss.  The veteran did not get 
relief from the Sulindac anymore, and he had an alteration in 
comfort related to pain.  Arthritis was diagnosed 2 years 
ago, and he had been on Sulindac for over a year.  The 
Phalen's maneuver and Tinel's sign were both positive in the 
right wrist.  The assessment was CTS secondary to traumatic 
tendon repair just proximate to the flexor retinaculum.  

The veteran's March 1999 statement alleged that he had 
continued to be seen at the Loma Linda VAMC since the last 
rating decision, and the September 1999 appellate brief 
alleged that the veteran had received an inadequate 
examination.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  

The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Rate on the 
limitation of motion, minimum 10 percent.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (1999).  Therefore, limitation 
of motion of the forearm muscles and CTS will be evaluated 
under the criteria of Diagnostic Code 8615.  Mild, incomplete 
neuritis of the median nerve is entitled to a 10 percent 
rating.  Moderate, incomplete neuritis of the median nerve is 
entitled to a 30 percent rating.  Severe, incomplete neuritis 
of the median nerve is entitled to a 50 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8615 (1999).  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciatingly, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  See nerve involved for 
diagnostic code number and rating.  The maximum rating which 
may be assigned for neuritis not characterized by organic 
changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1999).  

In addition, a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998).  Arthritis, due to trauma, 
substantiated by x-ray findings are rated as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200, etc.). . . Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a ,Diagnostic Code 5003 (1999).  

Limitation of motion of the wrist, including limitation due 
to degenerative arthritis, is evaluated under the criteria of 
Diagnostic Code 5215.  Dorsiflexion less than 15 degrees of 
the major wrist warrants a 10 percent evaluation.  Palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).  


Analysis

The veteran's claim is well grounded because his appeal 
arises from the original assignment of a 10 percent 
disability rating, and a rating in excess of 10 percent is 
possible under the rating schedule.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The record shows that the RO obtained the medical records 
from the health care providers that the veteran identified, 
the veteran underwent numerous VA examinations, and the 
veteran voluntarily waived his right to a hearing.  
Therefore, the veteran was given adequate notice of the need 
to submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address questions 
at a hearing.  Although the veteran alleged that a doctor 
friend told him that problems with the right hand had been 
caused by the injury suffered in the military, the veteran 
did not provide the doctor friend's complete name and 
address.  Although the RO's October 1994 letter requested 
evidence in support of the claim, the veteran specifically 
stated that he would not provide a medical opinion from his 
doctor friend.  Therefore, the VA has satisfied the duty to 
assist the veteran under 38 U.S.C.A. § 5107(a).  

The June 1996 EMG nerve conduction study that showed moderate 
evidence of median neuropathy at the wrist supports a 30 
percent disability rating under the criteria of Diagnostic 
Code 8615.  However, a 50 percent disability rating is 
warranted because the March 1998 examiner found moderate to 
severe functional impairment caused by right CTS and 
degenerative arthritis of the right thumb, and the examiner 
noted a 1997 EMG that found moderately severe median nerve 
injury in the right hand.  Although the examiner's 
characterization of moderate to severe addressed two 
diagnoses, the 1997 EMG characterized the median nerve injury 
alone.  The higher evaluation of 50 percent will be assigned 
because the disability picture of severe functional 
impairment secondary to pain and disability more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7 (1999).  A 70 percent rating is not warranted because the 
maximum evaluation for neuritis is that for severe paralysis.  
See 38 C.F.R. § 4.123.  Although there was loss of range of 
motion in March 1998, the veteran's hand was not paralyzed.  
Although the June 1996 EMG showed motor unit potential firing 
in reduced numbers in the right thenar muscle and the veteran 
complained frequently of thumb pain, the medical evidence did 
not show atrophy of the muscles of the thenar eminence, the 
index and middle fingers more extended than normally, absence 
of flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, index or middle fingers 
remaining extended, or trophic disturbances.  Although the 
veteran complained of thumb weakness, the veteran in 
September 1996 had symmetrical strength of the flexor muscles 
and of the intrinsic hand muscles, and in March 1998, 
strength appeared to be intact bilaterally both proximally 
and distally, and musculature of the hands was symmetrical.  

The veteran was diagnosed with arthritis of the CMC joint in 
December 1996 and February 1997, with traumatic arthritis in 
August 1997, and with degenerative arthritis of the CMC joint 
in March 1998.  The veteran experienced limitation of motion 
because the February and August 1997 examiners objectively 
noted swelling, and the March 1998 examiner objectively noted 
pain while conducting the grind test of the right thumb.  In 
addition, the veteran complained of pain upon motion in his 
right hand when he wrote, as he is required to do for his job 
as a salesman, and he experienced difficulty in dressing and 
grooming himself.  He complained of pain to VA examiners on 
at least 12 occasions.  Although the medical evidence did not 
show muscle spasms, the March 1998 examination showed loss of 
range of motion of the wrist from its normal ranges.  

The highest available rating, 10 percent, is warranted under 
the criteria of Diagnostic Code 5215 because the March 1998 
examination showed loss of range of normal motion.  His right 
wrist flexion (dorsiflexion) was 20 degrees less than normal, 
right wrist extension was 40 degrees less than normal, right 
ulnar deviation was 30 degrees less than normal, and right 
radial deviation was 5 degrees less than normal.  See 
38 C.F.R. § 4.71(b), Diagnostic Code 5215 (1999).  In any 
event, a rating in excess of 30 percent is not available 
under Diagnostic Code 5215.  


ORDER

Entitlement to an evaluation of 50 percent for residuals of 
laceration of the right wrist tendon is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

